USCA4 Appeal: 20-1342     Doc: 29         Filed: 11/17/2021   Pg: 1 of 47




                                             PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 20-1342


        JANE D. DICOCCO, MD,

                            Plaintiff-Appellant,

                     v.

        MERRICK B. GARLAND, Attorney General, United States Department of Justice,

                            Defendant-Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:19-cv-00159-JAG)



        Argued: March 11, 2021                                  Decided: November 17, 2021


        Before WILKINSON, FLOYD, and RICHARDSON, Circuit Judges.


        Affirmed in part, reversed in part, and remanded by published opinion. Judge Richardson
        wrote the opinion, in which Judge Wilkinson joined. Judge Floyd wrote an opinion
        concurring in part and dissenting in part.


        ARGUED: Jay J. Levit, LAW OFFICE OF JAY J. LEVIT, Glen Allen, Virginia, for
        Appellant. Jonathan Tyler Lucier, OFFICE OF THE UNITED STATES ATTORNEY,
        Richmond, Virginia, for Appellee. ON BRIEF: Scott G. Crowley, Sr., CROWLEY &
        CROWLEY, P.C., Glen Allen, Virginia, for Appellant. G. Zachary Terwilliger, United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
        for Appellee.

                                                   1
USCA4 Appeal: 20-1342       Doc: 29         Filed: 11/17/2021     Pg: 2 of 47




        RICHARDSON, Circuit Judge:

                Dr. Jane DiCocco brought Title VII and Age Discrimination in Employment Act

        (“ADEA”) claims against the U.S. Attorney General because she failed an allegedly

        discriminatory physical-fitness test that was a condition of her federal employment and

        was told to either retake the test, resign, or be fired. She resigned. The district court

        dismissed her complaint for lack of Article III standing, finding that her resignation did not

        constitute an “adverse employment action” that could serve as the basis of either claim.

                But the district court inappropriately intertwined its standing analysis with the

        merits. Dr. DiCocco alleged that she suffered financial and job-related injuries in fact that

        are fairly traceable to the government’s action and likely to be redressed by a favorable

        ruling. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). So she has Article III

        standing. But we must still dismiss her ADEA claim because the ADEA provision

        applicable to federal-sector employees does not provide a disparate-impact cause of action.

        So her claim does not fall within the government’s waiver of sovereign immunity. We

        decline, however, to address arguments for rejecting her remaining Title VII claim under

        Rule 12(b)(6). We therefore affirm the district court’s dismissal of the ADEA claim but

        remand the Title VII claim for further proceedings.

           I.      Background

                In July 2014, Dr. Jane DiCocco accepted a job as a psychiatrist with the Bureau of

        Prisons (“BOP”) at the Federal Correctional Complex in Petersburg, Virginia. At that time,

        Dr. DiCocco was sixty-seven years old.



                                                      2
USCA4 Appeal: 20-1342      Doc: 29          Filed: 11/17/2021     Pg: 3 of 47




               As a condition of her hiring, Dr. DiCocco—like all new BOP employees regardless

        of age, position, or gender—had to take and pass the Physical Abilities Test. Employees

        taking the test must drag a seventy-five-pound dummy at least 694 feet for three minutes,

        climb a ladder to retrieve an object within seven seconds, complete an obstacle course in

        fifty-eight seconds, run a quarter mile and handcuff someone within two minutes and

        thirty-five seconds, and climb three flights of stairs in forty-five seconds while wearing a

        twenty-pound weight belt. Employees receive scores for the five components, which are

        aggregated and measured against a passing composite score.

               The first time Dr. DiCocco took the test, she failed. Under BOP policy, she could

        retake the test within twenty-four hours, but she declined, “fearing that in her exhausted

        physical condition, she would be unable [to] complete it in a satisfactory time during the

        second attempt.” J.A. 7. She was then “informed that unless she resigned, her employment

        with BOP would be terminated for failure to pass the [test] within the required times.” Id.

        She chose to resign.

               After exhausting her administrative remedies, Dr. DiCocco filed a complaint in

        federal district court against the Attorney General, alleging disparate-impact theories of

        sex discrimination under Title VII, 42 U.S.C. §§ 2000e to 2000e-17, and age discrimination

        under the ADEA, 29 U.S.C. §§ 621–634. The government moved to dismiss her complaint

        under Federal Rule of Civil Procedure 12(b)(1) for lack of subject-matter jurisdiction and

        Rule 12(b)(6) for failure to state a claim. The district court dismissed the complaint without

        prejudice for lack of standing, finding that Dr. DiCocco had not suffered an injury in fact

        traceable to the BOP’s actions because the facts in her complaint did not constitute an

                                                      3
USCA4 Appeal: 20-1342       Doc: 29         Filed: 11/17/2021      Pg: 4 of 47




        “adverse employment action” under Title VII or the ADEA. DiCocco v. Barr, No. 3:19-

        cv-159, 2020 WL 902530, at *2–5 (E.D. Va. Feb. 25, 2020). Dr. DiCocco timely appealed.

               We have jurisdiction to hear her appeal under 28 U.S.C. § 1291 because the standing

        defect identified by the district court could not have been cured by amendment. See Bing

        v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir. 2020).

        II.    Discussion

               We may affirm the district court’s dismissal on “any grounds apparent from the

        record.” Pitt Cnty. v. Hotels.com, L.P., 553 F.3d 308, 311 (4th Cir. 2009) (quoting Suter

        v. United States, 441 F.3d 306, 311 (4th Cir. 2006)). The Government raises three: (1)

        lack of Article III standing, (2) absence of a disparate-impact cause of action falling under

        the ADEA’s sovereign-immunity waiver, and (3) failure to state a claim under Title VII.

        We hold that Dr. DiCocco has standing but that the ADEA’s federal-employer provision

        does not include claims for disparate-impact liability. Finally, we remand the Title VII

        claim for consideration by the district court.

               A.     Standing

               We start with whether Dr. DiCocco has standing to bring both claims. See Steel Co.

        v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998). A plaintiff has Article III standing

        if she (1) suffers an injury in fact that is (2) fairly traceable to the challenged conduct and

        (3) likely to be redressed if the court rules in her favor. Lujan, 504 U.S. at 560. We review

        the district court’s dismissal for lack of standing de novo. Miller v. Brown, 462 F.3d 312,

        316 (4th Cir. 2006).      Because the government brought a “facial” challenge to Dr.

        DiCocco’s standing, contending “that [the] complaint simply fails to allege facts upon

                                                         4
USCA4 Appeal: 20-1342       Doc: 29          Filed: 11/17/2021       Pg: 5 of 47




        which subject matter jurisdiction can be based,” we accept all well-pleaded facts in the

        complaint as true. Beck v. McDonald, 848 F.3d 262, 270 (4th Cir. 2017) (quoting Kerns v.

        United States, 585 F.3d 187, 192 (4th Cir. 2009)).

               The district court began its analysis by finding that Dr. DiCocco failed to state a

        valid cause of action because she alleged no injury and therefore lacked standing. DiCocco,

        2020 WL 902530, at *3–5. But this approach improperly conflated the threshold standing

        question with the merits of her claims. Pitt Cnty., 553 F.3d at 312. Standing does not turn

        on whether a plaintiff has definitively stated a valid cause of action. Id.; Lexmark Int’l,

        Inc. v. Static Control Components, Inc., 572 U.S. 118, 128 n.4 (2014) (“[T]he absence of

        a valid (as opposed to arguable) cause of action does not implicate subject-matter

        jurisdiction, i.e., the court’s statutory or constitutional power to adjudicate the case.”

        (quoting Verizon Md. Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 642–43 (2002))).

        In other words, a valid claim for relief is not a prerequisite for standing. See, e.g., Trump

        v. Hawaii, 138 S. Ct. 2392, 2416 (2018) (rejecting an argument that plaintiffs lacked Article

        III standing because the Establishment Clause did not “give them a legally protected

        interest”). “For it is well settled that the failure to state a proper cause of action calls for a

        judgment on the merits and not for a dismissal for want of jurisdiction.” Bell v. Hood, 327

        U.S. 678, 682 (1946).

               Dr. DiCocco has adequately pleaded an injury in fact. Dr. DiCocco alleges that she

        was injured by a loss of employment and the resulting loss of wages and other benefits.

        See J.A. 10–11. Such harms are “classic and paradigmatic” injuries for standing purposes.

        Air Evac EMS, Inc. v. Cheatham, 910 F.3d 751, 760 (4th Cir. 2018) (quoting Cottrell v.

                                                        5
USCA4 Appeal: 20-1342        Doc: 29          Filed: 11/17/2021       Pg: 6 of 47




        Alcon Lab’ys, 874 F.3d 154, 163 (3d Cir. 2017)); see also Howard R.L. Cook & Tommy

        Shaw Found. ex rel. Black Emps. of Libr. of Congress, Inc. v. Billington, 737 F.3d 767,

        770–73 (D.C. Cir. 2013) (plaintiffs had Article III standing to bring Title VII retaliation

        claim based on the alleged denial of certain benefits, but still failed to state a claim because

        the complaint did not allege that any plaintiff engaged in a statutorily protected activity

        leading to a materially adverse action).

               To satisfy standing’s causation requirement, the alleged injury must be

        “fairly . . . trace[able] to the challenged action of the defendant, and not . . . th[e] result [of]

        the independent action of some third party not before the court.” Lujan, 504 U.S. at 560

        (alterations in original) (quoting Simon v. E. Ky. Welfare Rts. Org., 426 U.S. 26, 41–42

        (1976)). At the motion-to-dismiss stage, this burden is “relatively modest,” Bennett v.

        Spear, 520 U.S. 154, 171 (1997), and lower than the causation showing required to prevail

        in a tort suit, Nat. Res. Def. Council, Inc. v. Watkins, 954 F.2d 974, 980 n.7 (4th Cir. 1992)

        (citing Pub. Int. Rsch. Grp. of N.J., Inc. v. Powell Duffryn Terminals, Inc., 913 F.2d 64, 72

        (3d Cir. 1990)). “Proximate causation is not a requirement of Article III standing . . . .”

        Lexmark, 572 U.S. at 134 n.6.

               Even so, a plaintiff’s injury is not fairly traceable to the defendant’s action if the

        plaintiff “independently caused his own injury.” Swann v. Sec’y, Ga., 668 F.3d 1285, 1288

        (11th Cir. 2012); see also Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855, 866 (6th Cir.

        2020); cf. Pennsylvania v. New Jersey, 426 U.S. 660, 664, 667 (1976) (injuries to plaintiff-

        states were “self-inflicted” so they could not bring an original-jurisdiction suit in the

        Supreme Court). But Dr. DiCocco’s allegations—which we must take as true at this

                                                         6
USCA4 Appeal: 20-1342      Doc: 29         Filed: 11/17/2021      Pg: 7 of 47




        stage—do not show that she independently caused her own injuries. Dr. DiCocco’s

        complaint alleges that BOP’s ultimatum, which followed from the allegedly discriminatory

        policy, was the but-for cause of her injuries. J.A. 7 (“Dr. DiCocco was informed that unless

        she resigned, her employment with BOP would be terminated for failure to pass the [test]

        within the required times.”). Perhaps Dr. DiCocco’s choice to resign instead of retaking

        the test was a proximate cause of her injuries. But that does not defeat standing. See

        Lexmark, 572 U.S. at 134 n.6. She has alleged that her injuries were caused by BOP’s

        allegedly discriminatory policy requiring new hires to take and pass the test or be

        terminated. Without that policy, according to Dr. DiCocco, she would not have resigned.

        So on the face of the complaint, Dr. DiCocco’s alleged injuries are fairly traceable to the

        BOP’s actions.

               Finally, the Government does not dispute that Dr. DiCocco properly alleges that her

        injury will “likely” be “redressed by a favorable decision.” Lujan, 504 U.S. at 561–62

        (quoting Simon, 426 U.S. at 41–42). And we agree that Dr. DiCocco’s injuries would be

        redressed by an award of damages or reinstatement to her prior position.

               Because Dr. DiCocco’s complaint adequately alleges an injury in fact, causation,

        and redressability, she has standing to raise her ADEA and Title VII claims in federal court.

        Her complaint should not have been dismissed on this ground.

               B.     ADEA disparate-impact cause of action

               We continue to Dr. DiCocco’s ADEA claim. Dr. DiCocco argues that the BOP’s

        fitness test disparately impacts those older than 40. The government argues, however, that

        the ADEA provision that governs federal-government employees, 29 U.S.C. § 633a(a),

                                                     7
USCA4 Appeal: 20-1342       Doc: 29          Filed: 11/17/2021      Pg: 8 of 47




        does not provide for a disparate-impact cause of action. 1 Without a cause of action, Dr.

        DiCocco’s claim fails. The government continues, explaining that because the statute does

        not provide for such a claim, Congress has not waived the federal government’s sovereign

        immunity for a federal employee’s ADEA disparate-impact claim.

               Sovereign immunity is “jurisdictional in nature” because it prevents a claim from

        being brought against the sovereign. FDIC v. Meyer, 510 U.S. 471, 475 (1994); see also

        United States v. Mitchell, 463 U.S. 206, 212 (1983) (“[T]he United States may not be sued

        without its consent and . . . the existence of consent is a prerequisite for jurisdiction.”). The

        sovereign can waive its immunity by a clear statement that is “unequivocally expressed in

        statutory text.” Lane v. Peña, 518 U.S. 187, 192 (1996). Because the scope of the waiver

        determines which claims can be brought against the sovereign, “the terms of [a sovereign’s]

        consent to be sued in any court define that court’s jurisdiction to entertain the suit.” United



               1
                  Disparate-impact claims address practices that have a disproportionately adverse
        effect on a certain group, even without evidence of discriminatory intent. In 1971, the
        Supreme Court interpreted the Civil Rights Act of 1964 to “prohibit, in some cases,
        employers’ facially neutral practices that, in fact, are ‘discriminatory in operation.’” Ricci
        v. DeStefano, 557 U.S. 557, 577–78 (2009) (quoting Griggs v. Duke Power Co., 401 U.S.
        424, 431 (1971)). In doing so, Griggs found the “‘touchstone’ for disparate-impact
        liability” to be the lack of “business necessity”: “If an employment practice which operates
        to exclude [minorities] cannot be shown to be related to job performance, the practice is
        prohibited.” Id. (alteration in original) (quoting Griggs, 401 U.S. at 431). Twenty years
        after Griggs, the Civil Rights Act of 1991 codified the prohibition of disparate-impact
        discrimination on the basis of race, color, religion, sex, or national origin unless the
        employment practice was job-related and consistent with business necessity. 42 U.S.C.
        § 2000e-2(k)(1)(A)(i); see also § 2000e-2(k)(1)(A)(ii), (C) (permitting a plaintiff to
        overcome a job-related rationale if the employer refuses to adopt an available alternative
        employment practice that has less disparate impact and serves the employer’s legitimate
        needs).

                                                       8
USCA4 Appeal: 20-1342      Doc: 29         Filed: 11/17/2021     Pg: 9 of 47




        States v. Sherwood, 312 U.S. 584, 586 (1941). So “[j]urisdiction over any suit against the

        Government requires a clear statement from the United States waiving sovereign immunity

        together with a claim falling within the terms of the waiver.” United States v. White

        Mountain Apache Tribe, 537 U.S. 465, 472 (2003) (internal citations omitted).

               The ADEA “unequivocally” waives the government’s immunity from suit for

        claims under § 633a(a).      Gomez-Perez, 553 U.S. at 491; see 29 U.S.C. § 633a(c)

        (“Any person aggrieved may bring a civil action in any Federal district court of competent

        jurisdiction for such legal or equitable relief as will effectuate the purposes of this

        chapter.”). So we are left to determine whether Dr. DiCocco has asserted a claim that falls

        within the terms of that waiver. 2 She has not.

               The ADEA’s federal-sector provision, § 633a(a), provides: “All personnel actions

        affecting [federal] employees or applicants for [federal] employment who are at least 40

        years of age . . . shall be made free from any discrimination based on age.” 29 U.S.C.

        § 633a(a) (emphasis added). Our task is to determine whether this provision encompasses

        disparate-impact claims.




               2
                 It is true that any waiver of immunity must be “‘unequivocally expressed in
        statutory text’ and ‘will be strictly construed, in terms of its scope, in favor of the
        sovereign.’” Gomez-Perez, 553 U.S. at 491 (quoting Lane, 518 U.S. at 192). Yet Gomez-
        Perez makes clear that because § 633a(c) is the provision waiving sovereign immunity,
        only § 633a(c) must “surmount” this “high hurdle”; the substantive provision in § 633a(a)
        need not. Id.

                                                     9
USCA4 Appeal: 20-1342       Doc: 29          Filed: 11/17/2021      Pg: 10 of 47




               In doing so, we are guided by the Supreme Court’s interpretation of similar

        provisions. See Smith v. City of Jackson, 544 U.S. 228, 234–40 (2005) (plurality opinion); 3

        Gomez-Perez, 553 U.S. 474. Considering the framework provided by these two cases, we

        conclude that the language of § 633a(a) does not create a disparate-impact cause of action.

               In Smith, a plurality of the Supreme Court held that “the ‘disparate-impact’ theory

        of recovery announced in Griggs v. Duke Power Co., 401 U.S. 424 (1971), for cases

        brought under Title VII of the Civil Rights Act of 1964, is cognizable under” § 623(a)(2),

        the section of the ADEA that addresses private-sector conduct. Smith, 544 U.S. at 230,

        233–40 (plurality opinion). In so holding, the plurality relied on four arguments: statutory

        text, statutory structure, precedent, and deference to agency action. Id.

               First, the text of the ADEA’s private-sector provision, § 623(a)(2): It “shall be

        unlawful for an employer . . . to limit, segregate, or classify his employees in any way

        which would deprive or tend to deprive any individual of employment opportunities or

        otherwise adversely affect his status as an employee, because of such individual’s age.”

        This text uses the same language, swapping the term “race” for “age,” as § 703(a)(2) of

        Title VII, which Griggs found to encompass disparate-impact liability. Smith, 544 U.S. at



               3
                 While Sections I, II, and IV of Smith are the opinion of the Court, Section III—
        which discusses disparate-impact liability—was not joined by Justice Scalia and is
        therefore only a plurality opinion. Smith, 544 U.S. at 229. Despite not joining that Section,
        Justice Scalia stated that he “agree[d] with all of the Court’s reasoning,” finding it a
        compelling basis for deferring to the Equal Employment Opportunity Commission’s
        similar interpretation. Id. at 243 (Scalia, J., concurring in part). The Court has since treated
        the plurality’s opinion as essentially controlling. See Meacham v. Knolls Atomic Power
        Lab’y, 554 U.S. 84, 95–96 (2008).

                                                      10
USCA4 Appeal: 20-1342       Doc: 29           Filed: 11/17/2021    Pg: 11 of 47




        233–34 (plurality opinion). As the ADEA used language derived from Title VII, the

        plurality presumed the two had the same meaning. So Griggs “strongly suggest[ed] that a

        disparate-impact theory” should also be cognizable under the ADEA’s private-sector

        provision, § 623(a)(2). Id. at 236.

               But Smith did not rely exclusively on the precedential value of Griggs. It went on

        to explain why, in its view, Griggs articulated the “better reading of the statutory text.” Id.

        at 235. Disparate-impact liability fit the language of Title VII’s private-sector provision

        (and therefore the comparable ADEA provision) because those provisions “focus[] on the

        effects of the action on the employee rather than the motivation for the action of the

        employer.” Id. at 235–36 (emphasis added); see also id. at 234 (noting Title VII was

        directed at the consequences of the employer’s action, not just the employer’s motivation). 4

        In contrast, disparate-impact liability was excluded where the ADEA’s statutory language

        focused “on the employer’s actions with respect to the targeted individual.” Id. at 236 n.6. 5




               4
                 The private-sector Title VII provision provides: “It shall be an unlawful
        employment practice for an employer . . . to limit, segregate, or classify his employees or
        applicants for employment in any way which would deprive or tend to deprive any
        individual of employment opportunities or otherwise adversely affect his status as an
        employee, because of such individual’s race, color, religion, sex, or national origin.” 42
        U.S.C. § 2000e-2(a)(2).
               5
                As an example of statutory language focused on the employer’s actions and not
        the impact on the employee, Smith noted another subsection of the ADEA, § 623(a)(1),
        which makes it “unlawful for an employer . . . to fail or refuse to hire or to discharge any
        individual or otherwise discriminate against any individual with respect to his
        compensation, terms, conditions, or privileges of employment, because of such
        individual’s age.” 29 U.S.C. § 623(a)(1).

                                                      11
USCA4 Appeal: 20-1342       Doc: 29         Filed: 11/17/2021      Pg: 12 of 47




               Second, Smith relied on statutory structure, especially the existence of a statutory

        defense for “reasonable factors other than age,” to support finding disparate-impact

        liability in the private-sector provision. Id. at 238–39. The defense permits an employer

        to “take any action otherwise prohibited [by the private-sector provision] . . . where the

        differentiation is based on reasonable factors other than age.” 29 U.S.C. § 623(f)(1). This

        provision “plays its principal role,” Smith explained, in disparate-impact cases “by

        precluding liability if the adverse impact was attributable to a nonage factor that was

        ‘reasonable.’” Smith, 544 U.S. at 239 (plurality opinion). So its presence was probative

        of the statute’s intended scope.

               Finally, the Court noted that the Department of Labor, which drafted the legislation,

        and the Equal Employment Opportunity Commission, which was delegated the

        responsibility of enforcing the statute, had consistently interpreted the ADEA’s private-

        sector provision to encompass disparate-impact liability. Id.; see also id. at 243 (Scalia, J.,

        concurring) (characterizing this as Chevron deference).

               Smith thus relied on text, structure, precedent, and agency guidance to find that the

        ADEA’s private-sector provision authorizes a disparate-impact cause of action.

               Three years after Smith, the Court again returned to interpret the ADEA. This time,

        the Court addressed the federal-sector provision of the ADEA, holding that the term

        “discrimination based on age” in the ADEA’s federal-sector provision includes retaliation

        claims. Gomez-Perez, 553 U.S. at 479. To do so, the Court turned to precedent interpreting

        statutory language that was “not materially different” from the ADEA provision and that

        carried the same context: “remedial provisions aimed at prohibiting discrimination.” Id.

                                                      12
USCA4 Appeal: 20-1342       Doc: 29          Filed: 11/17/2021      Pg: 13 of 47




        at 481. The first case, Sullivan v. Little Hunting Park, Inc., 396 U.S. 229 (1969), held that

        retaliation claims could be brought under 42 U.S.C. § 1982. 6 Gomez-Perez, 553 U.S. at

        479. While that provision did not explicitly “use the phrase ‘discrimination based on

        race,’” the Court found that to be the statute’s plain meaning. Id. The second case, Jackson

        v. Birmingham Board of Education, 544 U.S. 167 (2005), relied on Sullivan’s interpretation

        of § 1982 to interpret 20 U.S.C. § 1681(a), 7 part of Title IX, to prohibit retaliation. Gomez-

        Perez, 553 U.S. at 480. Jackson had “presume[d] that Congress was thoroughly familiar

        with [Sullivan]” and expected Title IX “to be interpreted in conformity with [it].” Id. at

        485 (alteration in original) (quoting Jackson, 544 U.S. at 176). 8

               Gomez-Perez followed “the reasoning of Sullivan and Jackson” to “interpret the

        ADEA federal-sector provision’s prohibition of ‘discrimination based on age’” to likewise

        prohibit retaliation. Id. at 481. In doing so, the Court explained that “retaliation is

        discrimination ‘on the basis of [a protected class]’ because it is an intentional response to

        the nature of the complaint: an allegation of . . . discrimination [against that class].” Id. at

        480 (emphasis added) (quoting Jackson, 544 U.S. at 173–74).




               6
                 “All citizens of the United States shall have the same right, in every State and
        Territory, as is enjoyed by white citizens thereof to inherit, purchase, lease, sell, hold, and
        convey real and personal property.” 42 U.S.C. § 1982.
               7
                 “No person in the United States shall, on the basis of sex, be excluded from
        participation in, be denied the benefits of, or be subjected to discrimination under any
        education program or activity receiving Federal financial assistance . . . .” 20 U.S.C.
        § 1681(a).
               8
                 The ADEA’s federal-sector provision was enacted in 1974, five years after
        Sullivan and two years after the enactment of Title IX. Id. at 485.
                                                      13
USCA4 Appeal: 20-1342         Doc: 29         Filed: 11/17/2021     Pg: 14 of 47




                  The Court observed that the ADEA’s federal-sector provision differed sharply from

        the private-sector provision. The federal-sector provision includes “a broad prohibition of

        ‘discrimination,’” while the ADEA’s private-sector provision includes “a list of specific

        prohibited practices.” Id. at 487. So the Court found that the enactment of a broad ban,

        like Title VII’s ban interpreted in Griggs and Title VI’s ban interpreted in Sullivan,

        suggested Congress expected it to “be interpreted ‘in conformity’ with” Sullivan to include

        retaliation claims. Id. at 488 (citations omitted). The express inclusion of retaliation in the

        private-sector provision but not in the federal-sector provision lacks significance given the

        breadth of the prohibition and its similarity to the other broad bans. Id.

                  Gomez-Perez thus relied on the statute’s text and the legal landscape in which it was

        enacted to find that the ADEA’s public-sector provision authorizes a retaliation cause of

        action.

                  Dr. DiCocco urges us to read these two cases to find that the ADEA’s federal-sector

        provision should also encompass disparate-impact liability. See Lujan v. Walters, 813 F.2d

        1051, 1057–58 (10th Cir. 1987) (analyzing a disparate-impact claim under the federal-

        sector provision without explaining why a disparate-impact claim is permitted); Palmer v.

        United States, 794 F.2d 534, 536–37 (9th Cir. 1986) (same). But the arguments that emerge

        from Smith and Gomez-Perez—those based on the statute’s text, the law’s structure, and

        the legal landscape in which the law was passed—do not support such a finding here. 9


                  Neither party cites guidance from the Equal Employment Opportunity
                  9

        Commission that considers whether the federal-sector provision encompasses disparate-
        impact liability. But see Kennedy v. McDonald, No. 3:15-1844-MBS-KDW, 2016 WL
        (Continued)
                                                       14
USCA4 Appeal: 20-1342      Doc: 29         Filed: 11/17/2021     Pg: 15 of 47




               Start with the text. See Barnhart v. Sigmon Coal Co., 534 U.S. 438, 450 (2002).

        Section 633a(a) provides: “All personnel actions affecting employees or applicants for

        employment who are at least 40 years of age . . . shall be made free from any discrimination

        based on age.”

               Smith teaches that statutes barring disparate treatment focus on the “motivation for

        the action of the employer.” 544 U.S. at 235–36. Only where the statutory prohibition

        refers to the “consequences of actions and not just to the mindset of actors” is disparate-

        impact liability authorized. Tex. Dep’t of Hous. & Cmty. Affairs v. Inclusive Cmtys.

        Project, Inc., 135 S. Ct. 2507, 2518 (2015); see also Smith, 544 U.S. at 235–36. The

        ADEA’s federal-sector provision addresses the actor’s intent: “personnel actions affecting

        employees or applicants for employment . . . shall be made free from any discrimination

        based on age.” 29 U.S.C. § 633a(a) (emphasis added). “The phrase ‘free from any




        11545907, at *11 (D.S.C. Dec. 28, 2016), report and recommendation adopted in part,
        2017 WL 1162978 (D.S.C. Mar. 29, 2017) (referencing an Informal Discussion Letter
        through an out-of-date hyperlink that purportedly states that “the [Equal Employment
        Opportunity Commission] has long held that disparate impact claims are available under
        § 633a”). Contrary to the dissent’s position, nothing in 29 C.F.R. § 1614.103(c) authorizes
        disparate-impact claims. That regulation merely identifies the broad scope of covered
        employment decisions. See 29 C.F.R. § 1614.103(c) (“Within the covered departments,
        agencies and units, this part applies to all employees and applicants for employment, and
        to all employment policies or practices affecting employees or applicants for employment
        including employees and applicants who are paid from nonappropriated funds, unless
        otherwise excluded.”). At most, we have located a few Equal Employment Opportunity
        Commission appeals that appear to recognize disparate-impact claims under the federal-
        sector provision. See Carpenter v. Peters, EEOC DOC 0120065151, 2007 WL 632984, at
        *2 (EEOC Feb. 23, 2007); Witkowsky v. Babbitt, EEOC DOC 03970122, 1998 WL 563824,
        at *3 (EEOC Jan. 30, 1998). So this consideration from Smith does little to help Dr.
        DiCocco.

                                                    15
USCA4 Appeal: 20-1342       Doc: 29          Filed: 11/17/2021      Pg: 16 of 47




        discrimination’ is an adverbial phrase that modifies the verb ‘made.’” Babb v. Wilkie, 140

        S. Ct. 1168, 1173 (2020). So it “describes how a personnel action must be ‘made.’” Id. at

        1174. Thus, the statutory text asks if “age discrimination plays any part in the way a

        decision is made.” Id. That focus on the “motivation for the employer’s action”—and not

        the “effects of the action on the employee”—precludes disparate-impact liability under

        Smith. 544 U.S. at 235–36 & n.6.

               Recall that, unlike § 633a(a), the Title VII text interpreted in Smith prohibits

        classifications “which would deprive or tend to deprive any individual of employment

        opportunities or otherwise adversely affect his status as an employee, because of such

        individual’s age.” § 623(a)(2) (emphasis added). That language directs our focus to the

        consequences of an action on the employee and thus permits disparate-impact liability. But

        the text of § 633a(a) directs our focus to the actor’s intent and whether it involved

        discrimination. 10 And that focus on the actor’s intent precludes disparate-impact liability.



               10
                   As the dissent notes, § 633a(a) does contain the word “affecting.” But it uses it
        in a different way than § 623(a)(2). It is not the mere presence of the word “affects” that
        creates disparate-impact liability in § 623(a)(2); it’s how it’s used. In § 633a(a) the phrase
        “affecting employees” is an adjectival phrase modifying “all personnel actions.” It
        describes the types of actions covered by the statutory prohibition. In contrast, § 623(a)(2)
        uses “affect” as the verb describing the impact of the age-based classification. So the clause
        “because of age” modifies “affects,” thus reaching age-based effects of neutral employer
        actions. See Smith, 544 U.S. at 236 n.6 (noting that the language creates “an incongruity
        between” the employer’s action and the employee’s harm, such that “an employer who
        classifies his employees without respect to age may still be liable . . . if such classification
        adversely affects the employee because of that employee’s age—the very definition of
        disparate impact.” (emphasis added)). But in § 633a(a), “because of age” does not modify
        “affecting” but rather “discrimination” (i.e., differential treatment), which must not be
        allowed to taint the employer’s “actions.” The difference goes to the heart of the difference
        (Continued)
                                                      16
USCA4 Appeal: 20-1342       Doc: 29          Filed: 11/17/2021      Pg: 17 of 47




               The Supreme Court’s analysis of § 633a(a) in Babb reinforces this conclusion.

        While Babb did not concern the existence of disparate-impact liability specifically, the

        Supreme Court did interpret the words of the statute, and that interpretation forecloses

        disparate-impact liability.

               Babb explained that the term “personnel actions” includes “most employment-

        related decisions” and that § 633a(a) protects against decisions in which “age

        discrimination plays any part in the way a decision is made.” 140 S. Ct. at 1173–74

        (emphasis added). So, under Babb’s interpretation, the text of § 633a(a) looks to the

        motivation behind, rather than the effect of, the decision. Id. at 1173–74 (“Thus, ‘free from

        any discrimination’ describes how a personnel action must be ‘made,’ namely, in a way

        that is not tainted by differential treatment based on age. If age discrimination plays any

        part in the way a decision is made, then the decision is not made in a way that is untainted

        by such discrimination.”). And yet the Supreme Court directs that disparate-impact

        liability applies only when the text focuses on the consequences of a decision, not on the

        actor’s intent. Cf. Tex. Dep’t of Hous. & Cmty. Affairs, 576 U.S. at 534 (“the consequences

        of an action rather than the actor’s intent”); Bd. of Educ. of City Sch. Dist. of N.Y. v. Harris,

        444 U.S. 130, 140–41 (1979) (same); see also Smith, 544 U.S. at 235–36 & n.6. 11



        between disparate-impact and disparate-treatment: whether we look to age-based effects or
        age-based discrimination.
               11
                  To the extent that the ADEA’s federal-sector provision mirrors any part of the
        private-sector provision, see Gomez-Perez, 553 U.S. at 486–87, it more closely resembles
        § 623(a)(1), which focuses on the employer’s actions and thus does not encompass
        disparate-impact liability, Smith, 544 U.S. at 236 n.6, than § 623(a)(2), which focuses on
        (Continued)
                                                       17
USCA4 Appeal: 20-1342      Doc: 29         Filed: 11/17/2021      Pg: 18 of 47




               Having established that the statute places a condition on an employer’s decisions,

        the rest of the statute establishes what that condition is: Those decisions “shall be made

        free from any discrimination based on age.” If age-based animus even slightly “tainted”

        the employer’s decision, then that decision was not “made free from any” age-based

        discrimination. 140 S. Ct. at 1173–74. 12

               The Babb Court read “discrimination” to “carr[y] its ‘normal definition,’ which is

        ‘differential treatment.’” Id. at 1173. So under § 633a(a), the Court concluded, “age must

        be a but-for cause of discrimination—that is, of differential treatment.” Id. “Differential

        treatment” directs the statute’s focus to the employer’s action, not the consequences of the




        the effect on the employee and thus encompasses disparate-impact liability, id. at 235–36.
        Compare § 633a(a) (“All personnel actions affecting [federal] employees or applicants for
        [federal] employment who are at least 40 years of age . . . shall be made free from any
        discrimination based on age.” (emphasis added)), with 29 U.S.C. § 623(a)(1) (“It shall be
        unlawful for an employer . . . to fail or refuse to hire or to discharge any individual or
        otherwise discriminate against any individual with respect to his compensation, terms,
        conditions, or privileges of employment, because of such individual’s age.” (emphasis
        added)), and § 623(a)(2) (“It shall be unlawful for an employer . . . to limit, segregate, or
        classify his employees in any way which would deprive or tend to deprive any individual
        of employment opportunities or otherwise adversely affect his status as an employee,
        because of such individual’s age.” (emphasis added)).
               12
                  The dissent stresses the word “any,” taking it to mean “‘one or another taken at
        random’ or ‘selected without restriction,’” and postulates that it shows Congressional
        intent to reach multiple types of “discrimination.” See Dissent at 6. But Babb applied a
        different “standard dictionary definition” of “any” in this context: “[s]ome, regardless of
        quantity or number.” 140 S. Ct. at 1173 n.2 (quoting American Heritage Dictionary 59
        (def. 2) (1969)). So “any” is being used as a quantitative description of the amount of
        discrimination permitted (i.e., none). Under the Supreme Court’s definition, the clause is
        equivalent to “free from any amount of discrimination,” not “free from any type of
        discrimination,” and so does not, as the dissent suggests, expand what qualifies as
        “discrimination” beyond its plain meaning—“differential treatment.”

                                                     18
USCA4 Appeal: 20-1342        Doc: 29          Filed: 11/17/2021     Pg: 19 of 47




        action on the employee, and requires intent. See Jackson v. Birmingham Bd. of Educ., 544

        U.S. 167, 175 (2005) (“‘Discrimination’ is a term that covers a wide range of intentional

        unequal treatment.”); see also Puffer v. Allstate Ins., 675 F.3d 709, 716 (7th Cir. 2012).

        And disparate-impact liability is not a form of intentional discrimination or differential

        treatment. See Ricci v. DeStefano, 557 U.S. 557, 577 (2009) (contrasting “intentional

        discrimination (known as ‘disparate treatment’)” with “practices that are not intended to

        discriminate but in fact have a disproportionately adverse effect on minorities (known as

        ‘disparate impact’)”).

                 Finally, the statute identifies which type of intentional differential treatment is not

        allowed: that which is “based on age.” As Babb declares and our colleague in dissent

        acknowledges, this clause requires that age “be a but-for cause of discrimination—that is,

        of differential treatment.” 140 S. Ct. at 1173; see also Dissent at 6. So, § 633a(a) is only

        implicated where an employer intended to treat otherwise identical employees differently

        because of their ages.

                 So in sum, the text of § 633a(a) requires that employment-related decisions be

        untainted by differential treatment of employees identical in all respects but age. This

        standard authorizes disparate-treatment claims, such as where an employer’s age-based

        animus contributes to their decision to pass over an employee for promotion. See, e.g.,

        Babb, 140 S. Ct. 1168. But it does not encompass disparate-impact claims, where an

        employer adopts a policy that treats all employees the same, no matter how old they happen

        to be.



                                                       19
USCA4 Appeal: 20-1342      Doc: 29         Filed: 11/17/2021      Pg: 20 of 47




               The statutory structure also supports this conclusion. Smith relied on the narrowing

        effect of the reasonable-factors defense to justify finding disparate-impact liability under

        the private-sector provision. 544 U.S. at 239 (plurality opinion). The Court noted that the

        defense reflected Congress’s understanding that age often “has relevance to an individual’s

        capacity to engage in certain types of employment.” Id. at 240–41. So Congress would

        not prohibit every potential disparate impact based on age without providing a defense to

        protect legitimate actions. Id.; see also Meacham v. Knolls Atomic Power Lab’y, 554 U.S.

        84, 97 (2008) (holding that the ADEA private-sector provision does not include a business-

        necessity defense but relies solely on the reasonable-factors defense). Smith reasoned that

        Congress’s inclusion of the reasonable-factors defense as a limit reflects the intention to

        sweep broadly and include disparate-impact claims. Smith, 544 U.S. at 239 (plurality

        opinion).

               Title VII’s federal-sector provision also expressly incorporates a defense to

        disparate-impact claims—specifically, a business-necessity defense. See 42 § 2000e-

        2(k)(1)(A)(i) (including as part of the burden that the “respondent” can “demonstrate that

        the challenged practice is job-related for the position in question and consistent with

        business necessity”); § 2000e(n) (defining “respondent” in § 2000e-2(k) to include federal

        employers); Rodriguez v. United States, 852 F.3d 67, 77–78 (1st Cir. 2017) (explaining

        how the federal-sector provision is the same as the private-sector provision under Title VII,

        including disparate-impact); Phillips v. Cohen, 400 F.3d 388, 397–98 (6th Cir. 2005)

        (noting the business-necessity defense when applying § 2000e-2(k)(1)(A) to a federal

        employee); Figueroa v. Pompeo, 923 F.3d 1078, 1083–85 (D.C. Cir. 2019) (same).

                                                     20
USCA4 Appeal: 20-1342      Doc: 29          Filed: 11/17/2021     Pg: 21 of 47




               Unlike a Title VII disparate-impact claim or a private-sector ADEA claim, however,

        the ADEA’s federal-sector provision provides no business-necessity defense nor

        reasonable-factor defense. 13 Indeed, it contains no defense at all. Using Smith’s logic, the

        absence of the limiting defenses found in comparable provisions suggests that Congress

        did not intend to include a broad disparate-impact claim in the ADEA’s federal-sector

        provision.

               Dr. DiCocco finally points to the legal landscape to suggest that we should read the

        federal-sector provision as encompassing a disparate-impact cause of action. As the

        Supreme Court has recognized, the federal-sector provision was “patterned ‘directly after’

        Title VII’s federal-sector discrimination ban.” Gomez-Perez, 553 U.S. at 487 (quoting

        Lehman v. Nakshian, 453 U.S. 156, 167 n.15 (1981)). The Title VII provision expressly

        prohibits discrimination based on disparate impact. See 42 U.S.C. § 2000e-2(k) (codifying

        the burden of proof for disparate-impact cases against “respondent[s]”); § 2000e(n)

        (defining “respondent” in § 2000e-2(k) to include federal employers). And the Supreme

        Court has separately held that the ADEA’s private-sector provision, in part, provides for

        disparate-impact liability. Smith, 544 U.S. at 240 (plurality opinion). But the legal

        landscape when the federal-sector provision was passed does not suggest that Congress

        intended the ADEA’s federal-sector provision to include disparate-impact liability.


               13
                  The reasonable-factors defense, 29 U.S.C. § 623(f)(1), does not apply to cases
        brought under the federal-sector provision. See 29 U.S.C. § 633a(f) (“Any personnel action
        of any department, agency, or other entity referred to in subsection (a) of this section shall
        not be subject to, or affected by, any provision of this chapter, other than the provisions of
        sections 626(d)(3) and 631(b) of this title and the provisions of this section.”).

                                                     21
USCA4 Appeal: 20-1342       Doc: 29        Filed: 11/17/2021     Pg: 22 of 47




               The ADEA’s federal-sector provision was enacted in 1974, long before the 1991

        amendments to Title VII codified disparate-impact liability for federal employers. Before

        those amendments, the Supreme Court had not considered whether Title VII’s federal-

        sector provision permitted disparate-impact claims. Cf. Griggs, 401 U.S. at 426 n.1, 429–

        30 (explaining, in 1971, that the private-sector provisions of Title VII permit disparate-

        impact claims). The amendments “expanded the coverage of Title VII” to disparate-impact

        liability but did not make corresponding changes to the ADEA. Smith, 544 U.S. at 240.

        So because the Title VII amendments resolved the federal-sector disparate-impact question

        after the ADEA’s federal-sector provision was enacted, we do not see how Congress could

        have incorporated their substance into the ADEA, especially when it expressly included

        disparate-impact language in Title VII but left the ADEA unaltered. See Gross v. FBL Fin.

        Servs., Inc., 557 U.S. 167, 174 (2009) (“We cannot ignore Congress’ decision to amend

        Title VII’s relevant provisions but not make similar changes to the ADEA. When Congress

        amends one statutory provision but not another, it is presumed to have acted

        intentionally.”).

               To be sure, Griggs, which interpreted Title VII’s private-sector provision to include

        disparate-impact liability, was decided three years before the ADEA federal-sector

        provision was enacted. But Title VII’s private-sector provision is worded and structured

        differently than the ADEA’s federal-sector provision. See Gomez-Perez, 553 U.S. at 474

        (explaining that the language of § 633a(a) differs sharply from the language of § 623(a),

        which, as the Supreme Court explained in Smith, 554 U.S. at 236, is nearly identical to that

        of Title VII’s private-sector provision). Compare 42 U.S.C. § 2000e-2(a) (Title VII

                                                    22
USCA4 Appeal: 20-1342      Doc: 29          Filed: 11/17/2021        Pg: 23 of 47




        private-sector provision), with 29 U.S.C. § 633a(a) (ADEA federal-sector provision). So

        Congress would not have had a “reason to expect” that the ADEA’s federal-sector

        provision “would be interpreted ‘in conformity’ with” Griggs. Gomez-Perez, 553 U.S. at

        488 (quoting Jackson, 544 U.S. at 176). So even though a Title VII disparate-impact case

        would normally be a “compelling” precedent in interpreting the ADEA, Smith, 544 U.S. at

        234, Griggs does not control here. 14

               In conclusion, neither the legal background at enactment nor the statute’s text and

        structure support allowing a disparate-impact liability claim under the federal-sector

        provision of the ADEA. So we hold that Dr. DiCocco’s disparate-impact claim is not

        cognizable under the ADEA’s federal-sector provision. And because the government’s

        waiver of sovereign immunity is limited to claims by persons “aggrieved” under the

        section, her claim is not within the scope of that waiver.



               14
                  The dissent insists that we are bound by two pre-1991 cases in which the Fourth
        Circuit permitted Title VII disparate-impact claims against the federal government. See
        Dissent at 16. But neither decision analyzes whether the text of 42 U.S.C. § 2000e-16(a)
        permits disparate impact claims. See Wright v. Nat’l Archives & Records Serv., 609 F.2d
        702 (4th Cir. 1979) (en banc); Chisholm v. U.S. Postal Serv., 665 F.2d 482 (4th Cir. 1981).
        Instead, they simply assume that the claims are permitted. See Wright, 609 F.2d at 711
        (assuming private-sector precedent applied without acknowledging differences between
        the private-sector and government provisions); Chisholm, 665 F.2d at 497 (assuming,
        without discussion, that both disparate-impact and disparate-treatment claims were
        available). And assumptions—particularly those that are unaddressed, concern a different
        statute, and conflict with subsequent Supreme Court decisions like Smith, Texas
        Department of Housing and Community Affairs, and Babb—are not holdings. See Webster
        v. Fall, 266 U.S. 507, 511 (1925) (“Questions which merely lurk in the record, neither
        brought to the attention of the court nor ruled upon, are not to be considered as having been
        so decided as to constitute precedents.”); see also Mays v. Sprinkle, 992 F.3d 295, 302 n.4
        (4th Cir. 2021).

                                                     23
USCA4 Appeal: 20-1342       Doc: 29         Filed: 11/17/2021      Pg: 24 of 47




                                        *               *            *

               The district court erred in dismissing Dr. DiCocco’s complaint for lack of standing

        based on its analysis of the merits of her claim. She has sufficiently pleaded facts showing

        that she has Article III standing to raise her claims in federal court, even if those claims do

        not prevail on the merits. But the dismissal of her ADEA claim must be affirmed because

        the government’s waiver of sovereign immunity does not cover disparate-impact claims.

        Though the government asks that we address the merits of her Title VII disparate-impact

        claim on appeal, we remand that claim for consideration first by the district court. 15

        Accordingly, the district court’s judgment is

                                                                             AFFIRMED IN PART,
                                                                             REVERSED IN PART,
                                                                               AND REMANDED.




               15
                  The government contends that her Title VII claim fails because she cannot show
        an adverse employment action. Cf. Aliotta v. Bair, 614 F.3d 556, 566 (D.C. Cir. 2010)
        (“Under either a disparate treatment or disparate impact theory of discrimination, plaintiffs
        must show they suffered an adverse employment action.”). Though Dr. DiCocco does not
        contest that a Title VII disparate-impact claim requires an adverse employment action, we
        decline to address that threshold question, which appears to be unanswered in our circuit
        and underdeveloped in other circuits.

                                                      24
USCA4 Appeal: 20-1342      Doc: 29          Filed: 11/17/2021     Pg: 25 of 47




        FLOYD, Circuit Judge, concurring in part and dissenting in part:

               I agree with the majority that Dr. Jane DiCocco possesses Article III standing to

        bring her disparate-impact claims under the Age Discrimination in Employment Act of

        1967 (ADEA) and Title VII of the Civil Rights Act of 1964 (Title VII). I concur with Parts

        I and II.A of the majority’s opinion, and I also concur with the majority’s decision to

        remand Dr. DiCocco’s disparate-impact claim under Title VII for substantive findings in

        the first instance. But rather than similarly remanding Dr. DiCocco’s disparate-impact

        claim under the ADEA for findings in the first instance, the majority reaches its own

        debatable holding. Diverging from our sister circuits and overruling our prior precedents,

        the majority holds that the ADEA does not afford a disparate-impact cause of action for

        federal employees. In my view, the ADEA does not tolerate this holding under the

        traditional tools of statutory interpretation and our precedents. Therefore, I respectfully

        dissent with respect to Part II.B of the majority’s opinion.



                                                      I.

               Because Dr. DiCocco has standing to bring her suit, the first issue before the Court

        is whether the ADEA’s federal-sector ban on age discrimination provides a cause of action

        for disparate-impact claims and whether the scope of the federal government’s waiver of

        sovereign immunity includes such claims. Based upon the text of the ADEA, its history

        and structure, and Supreme Court precedent, I would hold that the ADEA permits

        disparate-impact claims against the federal government, and that the federal government

        has waived its sovereign immunity.

                                                     25
USCA4 Appeal: 20-1342       Doc: 29          Filed: 11/17/2021       Pg: 26 of 47




                “[A] waiver of sovereign immunity must be ‘unequivocally expressed’ in statutory

        text.” Fed. Aviation Admin. v. Cooper, 566 U.S. 284, 290 (2012) (citations omitted); see

        also Lane v. Peña, 518 U.S. 187, 192 (1996). If a statute’s language contains ambiguities,

        those ambiguities must be construed in favor of sovereign immunity “so that the

        Government’s consent to be sued is never enlarged beyond what a fair reading of the text

        requires . . . .” Cooper, 566 U.S. at 290 (internal citation omitted). When the scope of a

        waiver is at issue, statutory ambiguities are also construed in favor of the sovereign. Id. at

        291. Congress need not use “magic words” to waive the federal government’s sovereign

        immunity. Id. The only requirement is that “the scope of Congress’ waiver be clearly

        discernable from the statutory text in light of traditional interpretive tools.” Id. Our tools

        for statutory interpretation include: (1) statutory text; (2) statutory structure; (3) legislative

        history; (4) judicial interpretations; (5) related statutes; and (6) congressional purpose. See

        Brown & Williamson Tobacco Corp. v. Food & Drug Admin., 153 F.3d 155, 162 (4th Cir.

        1998); United States v. Jackson, 759 F.2d 342, 344 (4th Cir. 1985); see also United States

        v. Bryant, 949 F.3d 168, 174–75 (4th Cir. 2020). Deploying this arsenal, I first consider

        the types of claims within employment discrimination cases and then turn to the language,

        legislative history, related statutes, and judicial interpretations implicating the ADEA’s

        federal-sector ban on age discrimination.



                                                       A.

               In order to consider the import of the ADEA’s statutory text, we must be familiar

        with the two distinct claims in employment discrimination law: disparate-treatment and

                                                       26
USCA4 Appeal: 20-1342       Doc: 29         Filed: 11/17/2021      Pg: 27 of 47




        disparate-impact claims. A disparate-treatment claim arises “where an employer has

        ‘treated [a] particular person less favorably than others because of’ a protected trait.” Ricci

        v. DeStefano, 557 U.S. 557, 577 (2009) (quoting Watson v. Fort Worth Bank & Tr., 487

        U.S. 977, 985–86 (1988)). If a claimant brings a disparate-treatment claim, they must

        establish that an employer possessed a “discriminatory intent or motive” for an adverse

        employment action. Id. Disparate-impact claims seek to remove “artificial, arbitrary, and

        unnecessary barriers to employment when the barriers operate invidiously to

        discriminate . . . .” Griggs v. Duke Power Co., 401 U.S. 424, 431 (1971). Essentially,

        disparate-impact claims attack “[employment] practices that are fair in form, but

        discriminatory in operation.” Id.; see also Bauer v. Lynch, 812 F.3d 340, 349 n.10 (4th

        Cir. 2016) (“[D]isparate impact discrimination occurs when a facially neutral employment

        practice has a significantly discriminatory effect.” (citing Griggs, 401 U.S. at 430)).

        Importantly, both claims are types of discrimination, but the former involves “intentional”

        discrimination, while the latter typically involves “unintentional” discrimination. See

        Ricci, 557 U.S. at 577; see also Raytheon Co. v. Hernandez, 540 U.S. 44, 52 (2003); Hazen

        Paper Co. v. Biggins, 507 U.S. 604, 609 (1993); N.A.A.C.P v. N. Hudson Reg’l Fire &

        Rescue, 665 F.3d 464, 482 n.11 (3d Cir. 2011). Our precedents have recognized that these

        claims are both about and stem from one thing: discrimination. See Burwell v. E. Air Lines,

        Inc., 633 F.2d 361, 369 (4th Cir. 1980). To determine whether disparate-impact claims are




                                                      27
USCA4 Appeal: 20-1342       Doc: 29          Filed: 11/17/2021      Pg: 28 of 47




        cognizable under ADEA’s federal-sector ban on age discrimination, I turn to the text of the

        statute.

               When prohibiting age discrimination within the federal government’s workforce,

        the ADEA declares: “All personnel actions affecting employees . . . who are at least 40

        years of age . . . shall be made free from any discrimination based on age.”                  29

        U.S.C. § 633a(a) (emphasis added). This language is unquestionably broad. In terms of

        coverage, it first applies to “all personnel actions affecting employees . . . .” Id. The statute

        uses “all” to describe “personnel actions.” See id. When used as adjective to describe a

        noun, “all” means “the whole amount, quantity, or extent of”; “every member or individual

        component of”; and “every.”              All, MERRIAM-WEBSTER, https://www.merriam-

        webster.com/dictionary/all (last visited Sept. 8, 2021). Although the ADEA does not

        define “personnel actions,” the Supreme Court borrowed the term’s definition from the

        Civil Service Reform Act of 1978 (CSA), a different statute governing federal

        employment. Babb v. Wilkie, 140 S. Ct. 1168, 1172–73 (2020). In doing so, the Court

        noted that the CSA “broadly defines a ‘personnel action’ to include most employment-

        related decisions, such as appointment, promotion, work assignment, compensation, and

        performance reviews.” Id. at 1173 (citing 5 § U.S.C. 2302(a)(2)(A)). As a participle, 1

        “affecting” means “[acting] upon (a person or a person’s feelings) so as to cause a

        response” or “[being] the business or affair of.” Affecting, MERRIAM-WEBSTER,



               1
                 A participle is a verb functioning as an adjective. Participle, Merriam-Webster,
        https://www.merriam-webster.com/dictionary/participle (last visited Oct. 19, 2021).

                                                       28
USCA4 Appeal: 20-1342       Doc: 29        Filed: 11/17/2021   Pg: 29 of 47




        https://www.merriam-webster.com/thesaurus/affecting (last visited Sept. 8, 2021). Thus,

        when reading these definitions together, § 633a(a) covers “every” employment-related

        decision that “act[s] upon” an employee or concerns an employee’s “affairs.” But the

        textual inquiry must go further.

               Given § 633a(a)’s expansive reach, it is imperative to consider what the statute

        protects federal employees against and when liability attaches to the federal government.

        “Under § 633a(a), personnel actions must be made ‘free from’ discrimination.” Babb, 140

        S. Ct. at 1173. The Supreme Court stated that “free from” requires personnel actions be

        “untainted” by “any discrimination.” Id. “Any” requires an “expansive meaning” and is

        defined as “[s]ome, regardless of quantity or number.” Id. at 1173 n.2 (emphasis added)

        (citations omitted). It also means “one or some indiscriminately of whatever kind,”

        indicating “one or another taken at random” or “one selected without restriction.” Any,

        MERRIAM-WEBSTER                (emphasis         added),           https://www.merriam-

        webster.com/thesaurus/affecting (last visited Sept. 10, 2021). “Discrimination” means

        “differential treatment.” Babb, 140 S. Ct. at 1173 (quoting Jackson v. Birmingham Bd. of

        Educ., 544 U.S. 167, 174 (2005)). And lastly, “shall be made” imposes an affirmative duty

        on the federal government, requiring that personnel decisions are made without a “taint”

        of discrimination. Id. Accordingly, “every” employment-related decision by the federal

        government must be untainted by “any” differential treatment “based on age.”          Id.

        (emphasis added).

               In Babb v. Wilkie, the Court construed § 633a(a)’s terms to solidify the causal

        requirement, which imposes liability on the federal government for disparate-treatment

                                                   29
USCA4 Appeal: 20-1342       Doc: 29          Filed: 11/17/2021      Pg: 30 of 47




        claims. Id. at 1171. It emphasized that a close reading of the statutory text, including the

        relationship between the codified words, is what matters. Id. at 1173–74. Examining the

        text, the Court first reasoned “age must be a but-for cause of discrimination” because the

        phrase “based on age” modified the noun “discrimination.” Id. at 1173. It then found “free

        from discrimination” was a phrase modifying the verb “made,” thereby requiring personnel

        decisions be “untainted” by “differential treatment based on age.”             Id. at 1173–74.

        Although age must be a but-for cause of the discrimination alleged, Babb held that a

        claimant need not ultimately prove “but-for cause” to impose liability on a federal

        employer under § 633a(a). Id. at 1171, 1173–74 & n.3. Showing that a personnel decision

        is tainted by the consideration of age is sufficient for liability to attach. Id. at 1171.

               Under Babb, § 633a(a)’s textual mandate is clear. The federal government is

        foreclosed from making personnel decisions where there is a taint of “differential treatment

        based on age.” Id. at 1173–74. This requirement, as indicated by the statute’s text, is not

        limited to a specific type of differential treatment. “Any” directly precedes and modifies

        “discrimination” as an adjective. See § 633a(a). Section 633a(a) thus outlaws “any”

        differential treatment, meaning the type of differential treatment is “one or another taken

        at random” or “selected without restriction.” Although the majority indicates its task is to

        determine whether the phrase “any discrimination based on age” includes disparate-impact

        claims, it underestimates the meaning of “any.” See Majority Op. 9, 16–19, & n.12. In

        this instance, “any” directly impacts the types of claims encompassed by § 633a(a) because

        Congress could have used a restrictive word to prohibit certain types of discrimination

        within the federal government but to encompass others. For example, Congress could have

                                                       30
USCA4 Appeal: 20-1342      Doc: 29         Filed: 11/17/2021      Pg: 31 of 47




        placed “intentional” or “unintentional” before “discrimination,” which would have thus

        limited § 633a(a)’s reach to either disparate-treatment or disparate-impact claims. But it

        did not. Congress instead put the word “any,” which must be given an expansive meaning.

        Babb, 140 S. Ct. at 1173 n.2

               Again, disparate-treatment and disparate-impact claims are both forms of

        discrimination. See Raytheon Co., 540 U.S. at 52; Biggins, 507 U.S. at 609; Burwell, 633

        F.2d at 369. In other words, they both fall under the umbrella of discrimination that the

        statute is meant to address. Section 633a(a) protects federal employees from experiencing

        “any discrimination,” so the specific differential treatment one suffers is “taken at random”

        and “without restriction” under § 633a(a)’s terms. § 633a(a) (emphasis added). Thus,

        under this literal reading, “any discrimination” must include both disparate-treatment and

        disparate-impact claims because they are distinct types of discrimination, “taken at

        random” and “without restriction,” that can be suffered by a federal employee. 2 Id.

        (emphasis added). This textual inquiry should end the matter.


               2
                 The majority theorizes that the Supreme Court’s interpretation of “‘any’ is used as
        a quantitative description of the amount of discrimination permitted (i.e., none),” making
        “free from any amount of discrimination” functionally equivalent to “free from any
        discrimination.” Majority Op. 18 n.12. This does not aid the majority unless it believes
        that disparate-impact liability does not involve any amount of discrimination. In my view,
        disparate-impact claimants suffer some amount of discrimination because they are
        excluded by an employer’s facially neutral policy and, therefore, are victims of
        discrimination. See Connecticut v. Teal, 457 U.S. 440, 455 (1982) (“Title VII does not
        permit the victim of a facially discriminatory policy to be told that he has not been wronged
        because other persons of his or her race or sex were hired. That answer is no more
        satisfactory when it is given to victims of a policy that is facially neutral but practically
        discriminatory.” (emphasis added)); see also Chrisner v. Complete Auto Transit, Inc., 645
        F.2d 1251, 1257 (6th Cir. 1981) (“Disparate impact analysis is properly applied where the
        (Continued)
                                                     31
USCA4 Appeal: 20-1342      Doc: 29         Filed: 11/17/2021     Pg: 32 of 47




              The opposite textual interpretation, which the majority adopts, contains a fatal flaw.

        When “any discrimination” is construed to foreclose disparate-impact claims and only

        permit disparate-treatment claims, then “any” imposes a “restriction” rather than, as its

        plain meaning would suggest, indicating “without restriction.” This is so because, per the

        majority’s reading, § 633a(a) is limited to prohibiting only one form of discrimination

        (disparate treatment) while allowing another form of discrimination (disparate impact) to

        go unchecked. Under this view, “any” is rendered to impose a “restriction,” thereby

        changing the statutory language within § 633a(a). Thus, any reading that § 633a(a) only

        outlaws disparate treatment cuts against the Court’s instruction to give “any” an expansive

        meaning. Babb, 140 S. Ct. at 1173; see also Coosemans Specialties, Inc. v. Dep’t of Agric.,

        482 F.3d 560, 564 (D.C. Cir. 2007) (observing that the use of “any” to modify verbs

        “contemplates a wide range of behavior”). No court possesses the authority to rewrite

        statutory language duly enacted by Congress. See Seminole Tribe of Fla. v. Florida, 517

        U.S. 44, 76 (1996); La. Pub. Serv. Comm’n v. Fed. Commc’ns Comm’n, 476 U.S. 355, 376

        (1986).

               The only qualification upon “any discrimination” is that it be “based on

        age.” § 633a(a). “Based on age” simply requires age to be a but-for cause of the specific




        discrimination results not from the decision to employ a challenged practice, but from its
        effect.” (emphasis added)). Finding that disparate-impact claims involve some amount of
        discrimination fully aligns with the Court’s precedents because such claims would be null
        otherwise. Cf. Young v. United Parcel Serv., Inc., 135 S. Ct. 1338, 1345 (2015) (“We note
        that employment discrimination law also creates with is called a ‘disparate-impact’
        claim.”).

                                                    32
USCA4 Appeal: 20-1342      Doc: 29          Filed: 11/17/2021     Pg: 33 of 47




        discriminatory policy or treatment at issue, not the ultimate employment decision. 3 Babb,

        140 S. Ct. at 1173–74. Since it addresses the substantive merits of a claim, but-for cause’s

        existence is irrelevant to the threshold question of whether a specific cause of action even

        exists under § 633a(a). See Nw. Airlines, Inc. v. Transp. Workers Union of Am., 451 U.S.

        77, 88 n.20 (1981) (“Because we conclude no right to contribution exists under either the

        statute or the federal common law, we need not decide whether the elements of a

        contribution claim have been established in this case.”); Nat’l R.R. Passenger Corp. v.

        Nat’l Ass’n of R.R. Passengers, 414 U.S. 453, 465 n.13 (1974) (“Since we hold that no

        right of action exists, questions of standing and jurisdiction became immaterial.”).

               The majority insists Babb “looks to the motivation behind, rather the effect of, the

        decision.” Majority Op. at 17. But Babb “looks” to no such thing. Babb only addresses

        the appropriate causal standard for imposing liability on the federal government in

        disparate-treatment cases. 140 S. Ct. at 1171 (“We are asked to decide whether [§ 633a(a)]

        imposes liability only when age is a ‘but-for cause’ of the personnel action in question.”



               3
                  In the disparate-impact context, causation is typically demonstrated when a
        claimant shows a “specific or particular employment practice that has created the disparate
        impact under attack.” Wards Cove Packing Co., Inc. v. Atonio, 490 U.S. 642, 657 (1989)
        (emphasis added), superseded on other grounds by statute, 42 U.S.C. § 2000e-2(k), as
        recognized in Tex. Dep’t of Hous. & Cmty. Affs. v. Inclusive Cmtys. Project, Inc., 576 U.S.
        519, 542 (2015). Our Court has observed disparate-impact claimants must “‘demonstrate
        that the disparity they complain of is the result of one or more of the [] practices that they
        are attacking . . . , specifically showing that each challenged practice has a significantly
        disparate impact’ on the protected class.” Reyes v. Waples Mobile Home Park Ltd. P’ship,
        903 F.3d 415, 425 (4th Cir. 2018) (emphasis added) (quoting Wards Cove, 490 U.S. at
        657); see also Anderson v. Westinghouse Savannah River Co., 406 F.3d 248, 266 (4th Cir.
        2005).

                                                     33
USCA4 Appeal: 20-1342       Doc: 29         Filed: 11/17/2021      Pg: 34 of 47




        (emphasis added)). As conceded by my fine colleagues in the majority, Babb has nothing

        to say about disparate-impact claims, and the decision does not even include the word

        “effect” within its reasoning. 4 See id. at 1171–78. Moreover, Justice Sotomayor, joined

        by Justice Ginsburg observed that Babb “does not foreclose § 633a claims arising from

        discriminatory processes.” 140 S. Ct. at 1178 (Sotomayor, J., concurring). Thus, Babb

        does not address the essential question here: Does § 633a(a)’s express language, which

        requires the federal government to make personnel decisions untainted by “any

        discrimination based on age,” encompass disparate-impact claims?

               In my view, disparate-treatment and disparate-impact claims are both contemplated

        by § 633a(a)’s expansive use of and proscription on “any discrimination.” See Bostock v.

        Clayton Cnty., 140 S. Ct. 1731, 1737 (2020) (“[T]he limits of the drafters’ imagination

        supply no reason to ignore the law’s demands.”). And the only qualification for proving a

        disparate-impact claim is that it be “based on age,” mandating that a disparate-impact

        claimant show a causal relationship between the discriminatory treatment and age.


               4
                 After suggesting “‘differential treatment’ directs the statute’s focus” to a federal
        employer’s actions, the majority posits that because § 633a(a) “protects against decisions
        in which ‘age discrimination plays any part in the way a decision is made,’” § 633a(a) only
        looks to the “motivation, rather than the effect of,” an employment-related decision.
        Majority Op. at 17–18 (citations omitted). I disagree. First, under the majority’s view,
        “differential treatment” only concerns intentional discrimination, but binding precedent
        indicates that, regardless of intentionality and no matter the form it takes, discrimination is
        discrimination. See Raytheon Co., 540 U.S. at 52; Biggins, 507 U.S. at 609; Burwell, 633
        F.2d at 369. Second, to suggest a federal employer’s express adoption or employ of a
        neutral policy with a discriminatory effect does not involve a decision by that employer
        simply strains credulity. Watson, 487 U.S. at 990 (“[A] facially neutral practice, adopted
        without discriminatory intent, may have effects that are indistinguishable from
        intentionally discriminatory practices.” (emphasis added)).

                                                      34
USCA4 Appeal: 20-1342      Doc: 29         Filed: 11/17/2021      Pg: 35 of 47




        Although this textual inquiry alone dictates the outcome here, our other tools of statutory

        interpretation further establish that § 633a(a) encompasses disparate-impact claims.



                                                    B.

               Section 633a(a)’s inclusion of disparate-impact claims is further supported

        by § 633a(a)’s intertwined history with and similarity to Title VII’s federal-sector ban on

        employment discrimination. As such, historical background concerning the ADEA and

        Title VII is warranted, as it reveals how the majority is overruling our precedents

        construing Title VII. Smith v. City of Jackson, 544 U.S. 228, 233–34 (2005) (observing it

        is appropriate to presume the text within the ADEA and Title VII should have the same

        meaning because of they were enacted “shortly after the other”).

               Title VII prohibits private employers from engaging discriminatory practices

        because of an employee’s race, color, religion, sex, or national origin. Civil Rights Act of

        1964, Pub. L. No. 88-352, § 703, 78 Stat. 241, 255 (1964) (codified at 42 U.S.C. § 2000e-

        2(a)). Importantly, at the time of its enactment, Title VII only applied to private employers

        and did not contain any provisions prohibiting the federal government from engaging in

        employment discrimination. § 701(b), 78 Stat. at 253 (codified at 42 U.S.C. § 2000e(b)).

        As part of its new law, Congress instructed the Secretary of Labor to formally study age

        discrimination and provide “recommendations for legislation to prevent arbitrary

        discrimination because of age . . . .” § 715, 78 Stat. at 265. After the Secretary of Labor

        reported back, Congress passed the ADEA in 1967, concluding “older workers find

        themselves disadvantaged in their efforts to retain employment, and especially to regain

                                                     35
USCA4 Appeal: 20-1342      Doc: 29         Filed: 11/17/2021     Pg: 36 of 47




        employment when displaced from jobs . . . .” Age Discrimination in Employment Act of

        1967, Pub. L. No. 90-202, § 2(a)(1), 81 Stat. 602, 602 (1967) (codified at 29 U.S.C. §

        621(a)(1)). As codified into law, Congress passed the ADEA with the express purposes

        to: (1) “promote employment of older persons based on their ability rather than their age”;

        (2) “prohibit arbitrary age discrimination in employment”; and (3) “help employers and

        workers find ways of meeting problems arising from the impact of age on employment.” §

        2(b), 81 Stat. at 602 (emphasis added) (codified at 29 U.S.C. § 621(b)). Similar to Title

        VII, the ADEA only applied to private employers and not the federal government. § 11(b),

        81 Stat. at 605 (codified at 29 U.S.C. § 621(b)). Thus, both statutes only outlawed

        employment discrimination in the private sphere, albeit on different protected traits, but

        neither applied to the federal government.

               Leap forward a few years. In 1971, the Supreme Court handed down Griggs v.

        Duke Power, which held that Title VII recognized disparate-impact claims because it

        “proscribes not only overt discrimination but also practices that are fair in form, but

        discriminatory in operation.” 401 U.S. at 431. As a statutory basis for its holding, the

        Court specifically cited 42 U.S.C. § 2000e-2(a)(2), which prohibits private employers from

        limiting, segregating, or classifying their employees “in any way which would deprive or

        tend to deprive any individual of employment opportunities or otherwise adversely affect

        his status as an employee” because of race, color, religion, sex, or national origin. Id. at

        426 n.1 (emphasis added). The Griggs Court further reasoned that Congress aimed to

        remove “artificial, arbitrary, and unnecessary barriers to employment when the barriers



                                                     36
USCA4 Appeal: 20-1342       Doc: 29         Filed: 11/17/2021     Pg: 37 of 47




        operate invidiously on the basis of racial or other impermissible classification.” Id. at 431

        (emphasis added).

               A year later, Congress amended Title VII by passing the Equal Employment

        Opportunity Act of 1972 and extending Title VII’s prohibitions to the federal government.

        Equal Employment Opportunity Act of 1972, Pub. L. No. 92-261, § 11, 86 Stat. 103, 111

        (1972) (now codified at 42 U.S.C. § 2000e-16(a)). Title VII’s federal-sector ban reads:

        “All personnel actions affecting employees or applicants for employment . . . in executive

        agencies as defined in section 105 of Title 5 . . . shall be made free from any discrimination

        based on race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-16(a) (emphasis

        added). Two years later, Congress enacted the Fair Labor Standards Amendments of 1974,

        codifying § 633a(a) of the ADEA. Fair Labor Standards Amendments of 1974, Pub. L.

        No. 93-259, § 28(b)(2), 88 Stat. 55, 74–75 (1974) (now codified at 29 U.S.C. § 633a(a)).

        With the exception of the protected characteristics, the language of Congress’s federal ban

        on age discrimination exactly mirrors Title VII’s federal ban and reads: “All personnel

        actions affecting employees or applicants for employment . . . in executive agencies as

        defined in section 105 of Title 5 . . . shall be made free from any discrimination based on

        age.” § 633a(a) (emphasis added).

               This legislative history supports the existence of disparate-impact claims

        under § 633a(a). It first shows Congress originally passed the ADEA to prohibit “arbitrary

        age discrimination” and urge employers and employees to find solutions to issues “arising

        from the impact of age on employment.” 29 U.S.C. § 621(b) (emphasis added). Secondly,

        Congress decided to borrow the exact same statutory language from Title VII when it

                                                     37
USCA4 Appeal: 20-1342      Doc: 29         Filed: 11/17/2021      Pg: 38 of 47




        banned age discrimination within the federal government under the ADEA. Compare 42

        U.S.C. § 2000e-16(a), with 29 U.S.C. § 633a(a). And lastly, when enacting its federal

        discrimination bans based on race, color, religion, sex, and national origin in 1972,

        followed by age in 1974, Congress did so after the Supreme Court handed down Griggs in

        1971, a precedent of “compelling importance.” Smith, 544 U.S. at 234. Our Court must

        “assume that Congress is aware of existing law when it passes legislation.” Miles v. Apex

        Marine Corp., 498 U.S. 19, 32 (1990) (citing Cannon v. Univ. of Chi., 441 U.S. 677, 696–

        97 (1979)); see also N. Start Steel Co. v. Thomas, 515 U.S. 29, 34 (1995). Griggs relies

        on restrictive statutory language to hold disparate-impact claims are actionable under Title

        VII’s private-sector ban on employment discrimination.            After Griggs, Congress

        knowingly enacted federal bans on employment discrimination, including under the

        ADEA, using statutory language broader than the more restrictive language authorizing

        disparate-impact claims in Griggs. This action strongly suggests that Congress sought to

        prohibit the very same conduct, if not more, than that addressed in Griggs. As a matter of

        statutory interpretation, Congress’s deliberate choice to use broader language than that

        before the Griggs Court cannot go unnoticed, and it compels an equally broad application

        of § 633a(a). See PGA Tour, Inc. v. Martin, 532 U.S. 661, 689 (2001); Canadian Aviator

        v. United States, 324 U.S. 215, 222–23 (1945); Nat’l Coal. For Students with Disabilities

        Educ. & Legal Def. Fund v. Allen, 152 F.3d 283, 290 (4th Cir. 1998).

               But the historical inquiry is not finished. Over a decade after § 633a(a)’s enactment,

        Congress passed the Civil Rights Act of 1991 (CRA of 1991) and codified disparate-impact

        claims against the federal government into Title VII. Civil Rights Act of 1991, Pub. L. No.

                                                     38
USCA4 Appeal: 20-1342       Doc: 29         Filed: 11/17/2021      Pg: 39 of 47




        102-166, §§ 104–05, 105 Stat. 1071, 1074–75 (1991) (codified at 42 U.S.C. §§ 2000e(n),

        2000e-2(k)). Because the CRA of 1991 codified disparate-impact liability against the

        federal government only in Title VII, the majority “do[es] not see how Congress could

        have intended to incorporate their substance into the ADEA . . . .” Majority Op. at 22

        (citing Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 174 (2009)). But when construing

        federal statutes, our Court “observe[s] that ‘[i]naction . . . is a notoriously poor indication

        of congressional intent.’” Minor v. Bostwick Labs., Inc., 669 F.3d 428, 436 (2012) (quoting

        Schweiker v. Chilicky, 487 U.S. 412, 440 (1988) (Brennan, J., dissenting)); see also Zuber

        v. Allen, 396 U.S. 168, 185 (1969) (“Legislative silence is a poor beacon to follow in

        discerning the proper statutory route.”). In this instance, it is unsurprising that Congress

        left the ADEA unaltered because the CRA of 1991 was expressly enacted to partially

        supersede a Supreme Court decision weakening disparate-impact suits under Title VII,

        Wards Cove Packing Co., Inc. v. Antonio, 490 U.S. 642 (1989). §§ 2–3, 105 Stat. at 1071.

        In my view, the majority places too much emphasis on Congress’s decision to legislate

        against the Supreme Court’s interpretation of disparate-impact claims under Title VII.

        Indeed, in Smith v. City of Jackson, the Court did not construe the CRA of 1991 as

        precluding the existence of disparate-impact liability under the ADEA’s private-sector ban.

        544 U.S. at 240. Quite the opposite. The Court concluded that the CRA of 1991 only alters

        disparate-impact liability under Title VII, and “Wards Cove’s pre–1991 interpretation of

        Title VII’s identical language remains applicable to the ADEA.” Id. Disparate-impact

        liability under the ADEA’s federal-ban on discrimination is simply narrower than

        disparate-impact liability authorized by the CRA of 1991. Thus, I disagree that the CRA

                                                      39
USCA4 Appeal: 20-1342      Doc: 29         Filed: 11/17/2021     Pg: 40 of 47




        of 1991 necessarily forecloses the existence of disparate-impact liability under § 633a(a)

        because Congress was responding to an entirely different issue raised by a specific

        Supreme Court case.



                                                   C.

              Given this rich history, judicial interpretations of 42 U.S.C. § 2000e-16(a) before

        the enactment of the CRA of 1991 shed light into the existence of disparate-impact claims

        under § 633a(a). As noted above, the language of Title VII’s federal-sector ban on

        discrimination is virtually the same as that in § 633a(a) and thus carries import for a

        statutory analysis. See Wachovia Bank v. Schmidt, 546 U.S. 303, 305 (2006) (“under the

        in pari materia canon, statutes addressing the same subject matter generally should be read

        ‘as if they were one law’” (quoting Erlenbaugh v. United States, 409 U.S. 239, 243

        (1972))). Even though the Supreme Court did not speak to the issue, our Court has

        permitted disparate-impact claims against the federal government under § 2000e-16(a) and

        analyzed those claims on the merits prior to the CRA of 1991. See Chisholm v. U.S. Postal

        Serv., 665 F.2d 482, 488, 496–97 (4th Cir. 1981); Wright v. Nat’l Archives & Records

        Serv., 609 F.2d 702, 705, 711–13 (4th Cir. 1979). Our sister circuits did the same. See

        Palmer v. Shultz, 815 F.2d 84, 89–90, 114–16 (D.C. Cir. 1987); Shidaker v. Tisch, 833

        F.2d 627, 629–32 (7th Cir. 1986); Maddox v. Claytor, 764 F.2d 1539, 1541, 1548–49 (11th

        Cir. 1985); Mortensen v. Callaway, 672 F.2d 822, 822, 824 (10th Cir. 1982); Coopersmith

        v. Roudebush, 517 F.2d 818, 821 n.7 (D.C. Cir. 1975).



                                                    40
USCA4 Appeal: 20-1342      Doc: 29          Filed: 11/17/2021     Pg: 41 of 47




               If § 2000e-16(a) authorized disparate-impact claims before they were codified into

        Title VII, our precedents mandate the same for § 633a(a) since the statutory language is

        identical. Schmidt, 546 U.S. at 505. But this mandate does not faze the majority. Instead,

        the majority implicitly overrules our pre-1991 precedents analyzing disparate-impact

        claims against the federal government because, under its holding today, those cases could

        have never been brought against the federal government in the first place and their

        underlying assumptions are deemed to have no precedential effect See Majority Op. at 23

        n.15. In my view, only the Supreme Court and an en banc panel of our Court can formally

        overrule the decisions that the majority casts aside so easily. See United States v. Chong,

        285 F.3d 343, 246–47 (4th Cir. 2002) (“It is well settled that ‘a panel of this court cannot

        overrule, explicitly or implicitly, the precedent set by a prior panel of this court. Only the

        Supreme Court or this court sitting en banc can do that.’” (emphasis added) (quoting

        Mentavlos v. Anderson, 249 F.3d 301, 312 n.4 (4th Cir. 2001)).



                                                     D.

               The Supreme Court’s precedents, and those of our sister circuits, provide further

        support for a disparate-impact theory under § 633a(a), and do not save the majority’s

        tenuous holding.

               First, in Smith, the Court was tasked with determining whether the ADEA’s private-

        sector ban on discrimination authorized disparate-impact claims. 544 U.S. at 232–33. In

        relevant part, the private-sector ban on discrimination prohibits employers from limiting,

        segregating, or classifying their employees “in any way which would deprive or tend to

                                                     41
USCA4 Appeal: 20-1342          Doc: 29        Filed: 11/17/2021    Pg: 42 of 47




        deprive any individual of employment opportunities or otherwise adversely affect his status

        as an employee” because of age. 29 U.S.C. § 623(a)(2) (emphasis added). The Smith Court

        emphasized the statute’s prohibition on employment actions that “otherwise adversely

        affect” employees, reasoning that the text thus “focuses on the effects of the action on the

        employee rather than the motivation for the action of the employer.” 544 U.S. at 235–36

        (emphasis in original) (citations omitted). The Court observed that the ADEA’s statutory

        language was “identical” to the statutory language construed by the Griggs Court, which

        “strongly suggests that a disparate-impact theory should be cognizable under the ADEA.”

        Id. at 233–36. In the addition to relying on the ADEA’s text, Smith also looked to the

        ADEA’s structure and the Equal Opportunity Employment Commission’s (EEOC)

        regulations when holding that § 623(a)(2) authorized a narrow version of disparate-impact

        claims. Id. at 233–40.

                  Certainly, § 633a(a) does not precisely mirror § 623(a)(2). Compare § 633a(a), with

        § 623(a)(2). Section 633a(a) is broader than § 623(a)(2) because it is not limited to a

        specific list of prohibited practices. See §§ 623(a)(2), 633a(a); see also Gomez-Perez v.

        Potter,       553   U.S.   474,   486–88   (2008).     Nevertheless,   in   a   similar   vein

        to § 623(a)(2), § 633a(a)’s prohibition reaches discriminatory employment actions

        “affecting employees.” 5 Under Smith, the use of “affecting” within both statutes suggests


                The majority distinguishes § 633a(a) from § 623(a)(2) by opining that the former
                  5

        uses “affecting” as an adjectival phrase, while the latter uses “affect” as a verb. Majority
        Op. 17 n.11. Again, § 633a(a) states that “[a]ll personnel actions affecting employees or
        applicants for employment . . . shall be made free from any discrimination based on age.”
        Section 623(a)(2) provides that “[i]t shall be unlawful for an employer—to limit, segregate,
        (Continued)
                                                      42
USCA4 Appeal: 20-1342      Doc: 29         Filed: 11/17/2021      Pg: 43 of 47




        that they similarly focus on effects to some extent and encompass disparate-impact claims.

        But again, this textual similarity does not seem to bother the majority because it instead

        places emphasis on inapposite statutory words, including the word “actions,” to reach its

        desired conclusion about § 633a(a). See Majority Op. at 16.

               The majority also relies upon Smith to hold that disparate-impact liability cannot

        exist under § 633a(a) because the statute does not structurally contain any limiting defenses

        to a disparate-impact suit in contrast to the ADEA’s private-sector ban and Title VII’s

        federal-sector ban on disparate impact. 6 Majority Op. at 18–19. That position is implicitly



        or classify his employees in any way which would . . . otherwise adversely affect [one’s]
        status as an employee, because of such individual’s age . . . .” The majority’s grammatical
        observations are correct, but they do not preclude disparate-impact liability. The central
        question is, what employer-related conduct does the statute address or influence? Section
        633a(a) applies to “[a]ll personnel actions affecting employees,” and only those personnel
        actions not “affecting employees” are free from scrutiny. Section 623(a)(2) bans employer
        actions that “adversely affect” one’s status as an employee. Importantly, “employees” is
        the object within § 633a(a)’s adjectival phrase, and “employee” is likewise the object of
        § 623(a)(2)’s verb. In my view, both statutes functionally encompass disparate-impact
        claims but employ different means to do so—§ 633a(a) seeks to ensure that “[a]ll personnel
        actions affecting employees” are untainted by discrimination, and § 623(a)(2) prohibits
        employers from classifying employees using methods that would “adversely affect” their
        employment status. The adjective and verb distinctions miss the forest for the trees.
               6
                 The majority acknowledges there are Equal Opportunity Commission appeals
        recognizing disparate-impact claims under § 633a(a). See Majority Op. at 14 n.9 (citing
        Carpenter v. Peters, EEOC DOC 0120065151, 2007 WL 632984, at *2 (EEOC Feb. 23,
        2007); Witkowsky v. Babbitt, EEOC DOC 03970122, 1998 WL 563824, at *3 (EEOC Jan.
        30, 1998)). In addition to those appeals, there are EEOC regulations implicating the
        existence of disparate-impact claims under the ADEA’s federal-sector ban. See 29 C.F.R.
        § 1614.103(c) (stating that complaints of discrimination within the federal government
        extend to “all employment policies or practices affecting employees or applicants for
        employment” (emphasis added)); § 1614.204(c) (stating that a class complaint must
        “identify the policy or practice adversely affecting the class” (emphasis added)). The Smith
        Court found it significant that the EEOC’s regulations “authorize relief on a disparate-
        (Continued)
                                                     43
USCA4 Appeal: 20-1342      Doc: 29         Filed: 11/17/2021     Pg: 44 of 47




        rejected by Babb. The Babb Court did not find it anomalous that Congress chose to hold

        the federal government to a “higher standard” in comparison to other employers. 140 S.

        Ct. at 1177. And it highlighted Congress’s decision to provide a completely different

        statutory scheme to the federal government under § 633a(a). Id. This Court is dealing with

        an entirely distinct statutory structure as noted in Babb. Moreover, regardless of whether

        a claim is for disparate treatment or disparate impact, § 633a(a) includes no codified

        defenses. 7 This is simply a distinction without a difference. Notwithstanding these

        observations, numerous defenses remain available to the federal government, including

        those embodied by judicial precedents before the CRA of 1991. See id. at 240; Wards

        Cove, 490 U.S. at 658–59.

               Secondly, in Gomez-Perez v. Potter, the Court was tasked with determining whether

        § 633a(a)’s text includes a cause of action for retaliation. 553 U.S. at 479. Relying on its

        prior precedents construing statutory language similar to § 633a(a), the Court held

        that § 633a(a) prohibited retaliation because “[t]he statutory language at issue . . . [was]




        impact theory,” despite “not mentioning disparate impact by name.” 544 U.S. at 239–40.
        Although the majority views the EEOC’s federal-sector regulations as failing to authorize
        disparate-impact claims, I respectfully disagree. The federal-sector regulations plainly
        target the federal government’s policies and practices, which is precisely what claimants
        must challenge to impose disparate-impact liability on an employer. Raytheon Co., 540
        U.S. at 52; see also Reynolds v. Barrett, 685 F.3d 195, 201 (2d Cir. 2012); Pacheco v.
        Mineta, 448 F.3d 783, 787 (5th Cir. 2006). Unlike the majority, I would ascribe some
        weight to the EEOC’s position.
               7
                 Prior to the 1991 CRA, there were similarly no codified defenses to Title VII’s
        federal-sector ban on discrimination, and disparate-impact claims were nevertheless
        permitted. See 42 U.S.C. § 2000e-16.

                                                    44
USCA4 Appeal: 20-1342       Doc: 29          Filed: 11/17/2021      Pg: 45 of 47




        not materially different” from the that within its other precedents authorizing retaliation

        claims. Id. at 481 (citing Sullivan v. Little Hunting Park, Inc., 396 U.S. 229 (1969);

        Jackson v. Birmingham Bd. of Educ., 544 U.S. 167 (2005)). It further noted that the

        ADEA’s federal-sector ban is a “broad prohibition” on discrimination. Id. at 487. Most

        importantly, the Court held that § 633a(c) waived the federal government’s sovereign

        immunity from retaliation claims because it directly applies to claims under § 633a(a), and

        that there is no requirement for § 633a(a) to “surmount the same high hurdle” for waiving

        sovereign immunity. Id. at 491. Even if § 633a(a) was required to “surmount the same

        high hurdle” to waive the federal government’s sovereign immunity, the Court held that

        the statute already provided the “requisite clarity” to do so. Id. In this final respect, Gomez-

        Perez does not assist the majority. Under Gomez-Perez, § 633a(c) is the emphatic waiver

        of the federal government’s sovereign immunity, not § 633a(a), as the majority seems to

        imply.

                 Finally, although the Supreme Court has not addressed the precise question before

        us, several of our sister circuits recognize the possibility of disparate-impact claims under

        § 633a(a) if they are well pled. 8 See Lujan v. Walters, 813 F.2d 1051, 1052, 1057–58 (10th




                 Federal district courts without appellate guidance are split about the existence of
                 8

        disparate-impact claims under § 633a(a). Compare Anderson v. Duncan, 20 F. Supp. 3d
        42, 62–63 (D.D.C. 2013) (concluding disparate-impact claims are not cognizable under §
        633a(a)), and Allard v. Holder, 840 F. Supp. 2d 269, 278–79 (D.D.C. 2012) (same), with
        Karpe v. Chao, 416 F. Supp. 3d 1021, 1025–28 (S.D. Cal. 2019) (holding that disparate-
        impact claims are cognizable under § 633a(a)), and Breen v. Peters, 474 F. Supp. 2d 1, 6–
        7 (D.D.C. 2007) (same), and Lagerstrom v. Mineta, 408 F. Supp. 2d 1207, 1211–13 (D.
        Kan. 2006) (same).

                                                      45
USCA4 Appeal: 20-1342      Doc: 29          Filed: 11/17/2021     Pg: 46 of 47




        Cir. 1987); Palmer v. United States, 794 F.2d 534, 536–37 (9th Cir. 1986). Tellingly, my

        colleagues do not cite to any federal circuits supporting its holding. Majority Op. at 15.

        Instead, they create a circuit split. See Elhady v. Kable, 993 F.3d 208, 213 (4th Cir. 2021)

        (“We find these decisions persuasive and decline the invitation to create a circuit split.”);

        see also United States v. Hashime, 722 F.3d 572, 573 (4th Cir. 2013) (Gregory, J.,

        concurring in denial of en banc) (“Our precedent has had the effect of creating an oft-

        dreaded circuit split.” (citations omitted)). I would avoid both the majority’s creation of a

        circuit split and rebuke of our prior precedents.



                                                     E.

               In sum, the majority ignores the broad scope of the ADEA’s federal-sector ban on

        age discrimination. See Majority Op. at 10. The ADEA’s federal-sector ban is textually

        clear, and when viewed alongside its history, purpose, structure, and other employment-

        related statutes, it compels the conclusion that § 633a(a) prohibits employment practices

        “fair in form, but discriminatory in operation.” Griggs, 401 U.S. at 431. As such, I would

        hold that the ADEA’s federal-sector prohibition on age discrimination imposes liability for

        disparate impact, and the federal government has unquestionably waived its sovereign

        immunity for disparate-impact claims. Babb, 140 S. Ct. at 1176–77; Gomez-Perez, 553

        U.S. at 490–91.




                                                     46
USCA4 Appeal: 20-1342     Doc: 29         Filed: 11/17/2021    Pg: 47 of 47




                                                  II.

              Judicial decisions have consequences. Today, the majority officially sanctions the

        federal government’s ability to utilize employment policies and practices that adversely

        impact older workers. This result is not supported by the text, history, structure, or

        purposes of the ADEA. And it does not honor the precedents from our Court and, more

        importantly, the Supreme Court. I respectfully dissent in part and would remand Dr.

        DiCocco’s disparate-impact claim under the ADEA for additional proceedings.




                                                  47